El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Ezequiel Rivera fue acusado de que en determinada fecha y sitio estaba en posesión de cinco cuartillos de ron cañita, que es una bebida embriagante, destinado a la venta pública. Condenado por infracción de la Ley Nacional de Prohibición interpuso esta apelación.
Al terminar el fiscal la presentación de su prueba en el juicio, el acusado solicitó de la corte inferior que lo absolviera porque no es suficiente para una sentencia condenatoria; y desestimada esa solicitud alega ahora como uno de los motivos de su apelación que esa resolución de la corte y su condena es errónea. El fiscal no ha contestado en su alegato esa alegación de error.
 La prueba del fiscal consistió en las declaraciones de dos policías. Uno dijo que en la casa del acusado entraba y salía mucha gente, saliendo algunos completamente borra-chos y otros hablando mucho en alta voz y apestosos a ron;, y que el acusado tenía en su dormitorio el ron mencionado. El otro policía se limitó a decir que el acusado tenía dicho-ron en su casa residencia y que allí no tenía tienda ni cafetín.
Esá prueba no es suficiente para concluir que la bebida embriagante que el apelante tenía en el dormitorio de su casa estaba destinada a la venta pública, pues no es bastante que un testigo dijera que entraban muchas personas en la casa y salían borrachas, tanto más cuanto que ni siquiera dijo que no estaban así cuando entraban en la casa. Se probó la. posesión por el apelante de la bebida embriagante, pero la mera posesión de tal clase de bebida no constituye delito. El Pueblo v. Muñoz y El Pueblo v. Santiago, 35 D.P.R. 360 y 767, respectivamente.

La sentencia apelada debe ser revocada y absolverse al acusado.

El Juez Presidente Señor del Toro disintió.*